It was for the jury to say whether or not Byington was negligent in giving his order to start the planer going with the possibility of exposing plaintiff to being struck by the loose belting. The verdict in favor of plaintiff on this issue we cannot set aside as against the weight of evidence. Defendant’s responsibility for Byington’s acts also depended on a question of law and fact, whether, in the regulation and readjustment of the planer, Byington had authority to control and direct the plaintiff and the plaintiff’s helper, which questions were rightly disposed of by the trial court. (Carlson v. United Engineering & Contracting Co., 113 App. Div. 371; Hurley v. Olcott, 134 id. 631, 636.) The judgment and order are, therefore, unanimously affirmed, with costs. Present — Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ.